Citation Nr: 1436388	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-04 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus (DM) and/or hypertension.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from June 1968 to March 1971, to include service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that Board hearing has been associated with the claims file. 

The issue of entitlement to service connection for erectile dysfunction is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Hypertension was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has hypertension that had its onset during his active service and was possibly due to his exposure to herbicides while serving in the Republic of Vietnam.  

The service treatment records (STRs) are silent for treatment for or a diagnosis of hypertension while the Veteran was in active service.  However, the Veteran has reported that he experienced symptoms of headaches and dizziness while in service.  

The Board notes that the Veteran is competent to report symptoms of headaches and dizziness in active service.  See Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). Moreover, the Board has found the Veteran to be credible in this regard.

A review of the post-service treatment records shows that the Veteran was diagnosed with hypertension at least as early as 1974, just three years following his separation from active service.  The Veteran has continued to receive treatment for hypertension since that time.

In May 2010, the Veteran was afforded a VA examination.  At that time, the VA examiner confirmed the diagnosis of hypertension and opined that it was not a result of his service-connected DM.  In this regard, the examiner noted that the diagnosis of hypertension preceeded the diagnosis of DM by approximately 36 years and that there was no history to support that the Veteran's DM aggravated his hypertension as there was no evidence of diabetic nephropathy which could be associated with hypertension.  The examiner did not provide an opinion regarding direct service-connection.  

In a March 2013 statement, the Veteran's private treatment provider opined that it was at least as likely as not that the Veteran's hypertension was related to his exposure to herbicides in active service given the fact that the Veteran was diagnosed with hypertension at the very young age of 27.  

In a May 2014 statement, the Veteran's private treatment provider opined that the dizziness and headaches that the Veteran has reported he experienced in service were more likely than not related to uncontrolled hypertension.  

In sum, the Veteran was diagnosed with hypertension within three years of his separation from active service.  In addition, the Veteran has credibly testified that he experiences the same symptoms during and after service that led to his diagnosis shortly after service, and an examiner has determined that such symptoms represented the early onset of this disease.  Moreover, there is no medical opinion that contradicts this open with respect to the issue of direct service connection.  Consequently, while the Veteran's hypertension was not caused or chronically worsened by his service-connected DM, the Board finds that it is at least as likely as not related to his exposure to herbicides and was likely present in service.  Accordingly, the Board finds that the more persuasive and probative evidence is in favor of the claim and that entitlement to service connection hypertension is therefore warranted.  


ORDER

Entitlement to service connection for hypertension is granted. 



REMAND

The Board finds that additional development is required before the Veteran's remaining claim in appeal is decided.  

The Veteran has asserted that he has erectile dysfunction as a result of his DM and/or hypertension.

A review of the record shows that the Veteran has been diagnosed with erectile dysfunction.  In May 2010, the Veteran was afforded a VA examination, at which time the examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of the Veteran's DM.  In this regard, the examiner noted that in the absence of diabetic neuropathy and retinopathy, the Veteran's DM could not be causally related to his erectile dysfunction.  The examiner did not provide additional rationale and did not provide an opinion regarding whether the Veteran's erectile dysfunction was caused or chronically worsened by his hypertension.

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his erectile dysfunction.

Additionally, identify and obtain any outstanding, pertinent treatment records.    

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The examiner must review the claims file and must note that review in the examination report.  The rationale for all opinions expressed must be provided. 

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the Veteran's erectile dysfunction was caused or chronically worsened by his service-connected DM and/or hypertension.

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


